DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches an ensembled machine learning model. In statistics and machine learning, ensemble methods use multiple learning algorithms to obtain better predictive performance than could be obtained from any of the constituent learning algorithms alone. The training module 410 in FIG. 4 can ensemble multiple component machine learning models 800, 810 to obtain the ensembled machine learning model 850 by combining multiple outputs 820, 830 associated with the multiple component machine learning models 800, 810. In some embodiments, the multiple machine learning models 800, 810 can include ten machine learning models, for example US patent 10599984. However, the prior art of record fails to show the limitation of claims 1 and 10, “receiving a plurality of medical images, wherein each of the plurality of medical images includes a target and normal tissue, and wherein each of the plurality of medical images is of a distinct type;  combining the plurality of medical images to align the target and normal tissue across the plurality of medical images;  inputting the combined medical images into each of a plurality of machine learning models;      receiving, in response to the input, an output from each of the plurality of machine learning models;  combining the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 





/XIN JIA/
Primary Examiner, Art Unit 2667